Title: From George Washington to Ezra Lunt, 10 April 1782
From: Washington, George
To: Lunt, Ezra


                        
                            Sir
                            
                                10 April 1782
                            
                        
                        You will upon application from the Regimental Pay masters of the Massachusetts Line, deliver them such
                            Species & quantities of Clothing as shall be directed in General orders, taking temporary receipts for the same;
                            and when it is finally determined whether the Troops shall receive the Clothing through your hands, or from the Clothier
                            General, the proper persons shall account to you for what you deliver in consequence of this order. I am &ca.

                    